Citation Nr: 1025796	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-02 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
prostate cancer with erectile dysfunction, rated as 40 percent 
disabling from July 1, 2007, to include whether the reduction was 
proper.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION


The Veteran served on active duty from November 1967 to October 
1971.  

In a September 2005 rating decision, the RO granted service 
connection for prostate cancer and assigned an initial 100 
percent rating, effective June 30, 2005.  In a December 2006 
rating decision issued in January 2007, the RO awarded special 
monthly compensation based on loss of use of a creative organ, 
effective May 19, 2006, recharacterized the Veteran's disability 
as prostate cancer with erectile dysfunction, and proposed to 
reduce the Veteran's 100 rating for this disability to 
10 percent. 

This matter comes before the Board of Veterans' Appeals (Board) 
initially on appeal from an April 2007 rating decision, which 
reduced the schedular disability rating for the Veteran's 
prostate cancer from 100 percent to 10 percent disabling, 
effective from July 1, 2007.  The Veteran perfected a timely 
appeal that contested the propriety of this reduction.  
Subsequently, in a May 2009 rating decision, the RO assigned a 40 
percent disability rating for prostate cancer with erectile 
dysfunction, effective July 1, 2007.

In May 2010, the Veteran and his spouse testified during a Travel 
Board hearing before the undersigned; a copy of the transcript is 
in the record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

During his May 2010 hearing, the Veteran testified that his 
service-connected prostate cancer with erectile dysfunction is 
more severe than the current evaluation reflects and claims that 
his 100 percent schedular rating should be restored as his PSA 
results keep climbing and possibly his prostate cancer has 
actually never been cured.  He also reported that he wears 
Depends during the day and at night due to voiding dysfunction.  
Alternatively, he argues that he is unable to obtain or maintain 
employment due to the urgency and frequency of urination, noting 
that he was last employed in May 2004.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims held that a TDIU claim is 
part of an increased rating claim when such claim is raised by 
the record.  To date, this issue has not been considered by VA.

The most recent VA examination was performed in May 2006.  Since 
that time, the Veteran has received treatment only from his 
private urologist.  The most recent statement received from his 
urologist, dated in May 2008, indicated that he had last seen the 
Veteran in March 2008 and that his cancer had not recurred; 
however, PSA results provided by the Veteran at the time of his 
hearing show increasing PSA values.  As such, the Board has no 
discretion and must remand the appeal to obtain private treatment 
records and to afford the Veteran an opportunity to undergo a VA 
examination to assess the current nature, extent and severity of 
his service-connected prostate disability and to determine its 
impact on his employability.  See Snuffer v.Gober, 10 Vet. 
App. 400, 403 (1997); see also 38 C.F.R. § 3.159(c) (2009).  

In this regard, the Board observes that, during the hearing, the 
Veteran testified that he is very depressed about his symptoms 
and claims that he has a psychiatric disorder secondary to his 
service-connected residuals of prostate cancer with erectile 
dysfunction.  The Board finds that the Veteran's service 
connection claim is inextricably intertwined with his increased 
rating and TDIU claims and that they must be considered together.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, 
it follows that Board resolution of the claims on appeal, at this 
juncture, would be premature pending additional development.

Indeed, the Board observes that if service connection were 
established, depending on the evaluation assigned, the Veteran's 
disabilities might satisfy the schedular criteria set forth in 
38 C.F.R. § 4.16(a).  On remand, VA also must consider whether an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b) for the Veteran's prostate cancer or an extraschedular 
TDIU under the provisions of 38 C.F.R. § 4.16(b) is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send to the Veteran and his 
representative a notice letter complying 
with the provisions of 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b), 
explaining what is needed to establish 
entitlement to a TDIU, VA's and the 
Veteran's responsibilities and how 
disability ratings and effective dates are 
established under the holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In 
particular, ask the Veteran to identify 
all healthcare providers that may have 
treated him for residuals of prostate 
cancer or any psychiatric disorder since 
July 1, 2007, and to furnish signed 
authorizations for release of records, 
especially from Dr. S. H. Karian.  All 
responses and records should be associated 
with the claims file.  If requests for any 
private treatment records are 
unsuccessful, inform the Veteran and his 
representative and allow them an 
opportunity to obtain and submit them to 
VA.

2.  After completion of 1 above, or the 
period of time for a response from the 
Veteran has elapsed, afford the Veteran a 
VA psychiatric examination to determine 
the nature, extent, onset and etiology of 
any psychiatric disorder found to be 
present.  The claims file should be made 
available to and reviewed by the examiner.  
All appropriate tests and studies should 
be conducted.  Thereafter, the examiner 
should opine whether it is at least as 
likely as not that such psychiatric 
disorder is related to or had its onset in 
service.  Alternatively, the examiner 
should opine whether it is at least as 
likely as not that such psychiatric 
disorder was approximately due to or was 
aggravated by his service-connected 
residuals of prostate cancer with erectile 
dysfunction.  The examiner should set 
forth a complete rationale for all 
opinions and conclusions in a legible 
report.

3.  After completion of 1 and 2 above, 
adjudicate the Veteran's claim for a 
psychiatric disorder claimed as secondary 
to his service-connected genitourinary 
disability.

4.  After completion of 1, 2 and 3 above, 
afford the Veteran a VA genitourinary 
examination to determine the nature, 
extent, and severity of his service-
connected residuals of prostate cancer 
with erectile dysfunction.  The claims 
file should be made available to and 
reviewed by the examiner.  All appropriate 
tests and studies deemed necessary should 
be conducted, to include PSA results.  

The examiner should indicate whether the 
Veteran's prostate cancer has recurred.  
If not, the examiner should comment on 
whether the Veteran has renal and/or 
voiding dysfunction.  With regard to the 
latter, the examiner should discuss 
whether the Veteran requires the use of an 
appliance or the wearing of absorbent 
materials and the frequency with which 
they must be changed per day and time 
between his daytime and nighttime voiding 
intervals.  Thereafter, the examiner 
should opine as to whether, without regard 
to the Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected prostate cancer 
residuals, to include a psychiatric 
disorder if found to be service connected, 
renders him unable to secure or follow a 
substantially gainful occupation.  The 
examiner should set forth detailed 
findings and a complete rationale for all 
opinions and conclusions in a legible 
report.  

5.  After completion of the above, 
consider whether referral of the Veteran's 
claims for entitlement to an increased 
rating for prostate cancer with erectile 
dysfunction and for a TDIU to the Under 
Secretary for Benefits or the Director, 
C&P Service for a determination of whether 
his disability picture requires the 
assignment of extraschedular ratings under 
the provisions of 38 C.F.R. §§ 3.321(b) or 
4.16(b) is warranted. 

6.  Thereafter, readjudicate the Veteran's 
claim for an increased rating for his 
prostate cancer disability and adjudicate 
his entitlement to a TDIU.  As to the 
first claim, address whether staged 
ratings under Hart v. Mansfield, 21 Vet. 
App. 505 (2007), and/or an extraschedular 
rating under the provisions of 38 C.F.R. 
§§ 3.321(b) is warranted.  As to the 
latter claim, address whether an 
extraschedular TDIU rating under the 
provisions of 38 C.F.R. § 4.16(b) is 
warranted.  If any benefit sought on 
appeal remains denied, furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

